DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/370,952 filed on May 03, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 8, and 15.
More specifically, the art of record does not specifically suggest the combination of “determining, in parallel by each thread of the plurality of threads, a plurality of windows of the random view of the set of datapoints for the thread, wherein each of the plurality of windows comprises a sub- space of the set of datapoints for the thread distinct from the sub- space of the set of datapoints of the other windows of the plurality of windows; and producing, in parallel by each thread of the plurality of threads, one centroid for the distinct sub-space of the set of datapoints for the thread within each of the plurality of windows of the thread by performing one iteration of a clustering algorithm, wherein each produced centroid is stored in a memory storage local to each thread” and all the other limitations recited in independent claims 1, 8, and 15.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 8, and 15 are allowed.  The dependent claims 2-7, 9-14, and 16-20, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL LEVI ELIAS/               Examiner, Art Unit 2169                                                                                                                                                                                         
/USMAAN SAEED/               Supervisory Patent Examiner, Art Unit 2169